 1

 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


 3                                                                    Jul 08, 2021
                                                                         SEAN F. MCAVOY, CLERK
 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    D’SEAN E. MARKS,
                                                  NO: 4:20-CV-5160-RMP
 8                              Plaintiff,
                                                  ORDER GRANTING
 9          v.                                    DEFENDANT’S MOTION TO
                                                  DISMISS
10    JEFFEREY UTTECHT, CRCC
      Superintendent,
11
                                Defendant.
12

13         BEFORE THE COURT is Defendant’s Motion to Dismiss, ECF No. 25.

14   Plaintiff D’Sean E. Marks, a pro se prisoner, did not file a response to Defendant’s

15   Motion. See ECF No. 26 (Pro Se Prisoner Dispositive Motion Notice). The Court

16   has reviewed the motion, the record, and is fully informed.

17                                     BACKGROUND

18         Mr. Marks brings this action pursuant to 42 U.S.C. § 1983, claiming

19   Defendant Jeffery Uttecht, the Superintendent of Coyote Ridge Corrections Center

20   (“CRCC”), has interfered with Mr. Mark’s ability to exercise his Native American

21   religion by denying him use of the CRCC’s smudge pad and sweat lodge in violation



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 1
 1   of the First Amendment and article I, section 11 of the Washington State

 2   Constitution. ECF No. 8 at 4.

 3          Defendant now moves to dismiss the Amended Complaint, contending that

 4   Marks has failed to state a viable claim under the First Amendment and that

 5   Defendant Uttecht is entitled to qualified immunity. ECF No. 25 at 2.

 6                                   LEGAL STANDARD

 7         The Federal Rules of Civil Procedure allow for the dismissal of a complaint

 8   where the plaintiff fails to state a claim upon which relief can be granted. Fed. R.

 9   Civ. P. 12(b)(6). A motion to dismiss brought pursuant to this rule “tests the legal

10   sufficiency of a claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). In

11   reviewing the sufficiency of a complaint, a court accepts all well-pleaded allegations

12   as true and construes those allegations in the light most favorable to the non-moving

13   party. Daniels-Hall v. Nat'l Educ. Ass'n, 629 F.3d 992, 998 (9th Cir. 2010) (citing

14   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031–32 (9th Cir.

15   2008)).

16         To withstand dismissal, a complaint must contain “enough facts to state a

17   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

18   544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

19   content that allows the court to draw the reasonable inference that the defendant is

20   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

21



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 2
 1                                        DISCUSSION

 2        A. First Amendment Claim

 3           Defendant argues that Marks fails to state a viable First Amendment claim

 4   because the restrictions at the CRCC which temporarily 1 prohibited use of the

 5   smudge pad and sweat lodge were reasonably related to the prison’s legitimate

 6   penological interest in stopping the spread of COVID-19. ECF No. 25 at 3–5.

 7           “Inmates clearly retain protections afforded by the First Amendment,

 8   including its directive that no law shall prohibit the free exercise of religion.”

 9   O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987) (internal citation omitted).

10   “A prisoner’s right to freely exercise his religion, however, is limited by institutional

11   objectives and by the loss of freedom concomitant with incarceration.”

12   Hartmann v. California Dep't of Corr. & Rehab., 707 F.3d 1114, 1122 (9th Cir.

13   2013) (citing O’Lone, 482 U.S. at 348).

14           “When a prison regulation impinges on inmates’ constitutional rights, the

15   regulation is valid if it is reasonably related to legitimate penological interests.”

16   Shakur v. Schriro, 514 F.3d 878, 884 (9th Cir. 2008) (quoting Turner v. Safley, 482

17

18   1
         As of November 10, 2020, at the time of the filing of the Amended Complaint,
19
     the CRCC had lifted restrictions for use of the smudge pad, but had not lifted
20
     restrictions on use of the sweat lodge. ECF No. 8 at 3.
21



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 3
 1   U.S. 78, 89 (1987)). Valid penological objectives include, but are not limited to,

 2   deterrence of crime, rehabilitation of prisoners, and institutional security. O’Lone,

 3   482 U.S. at 348 (citing Pell v. Procunier, 417 U.S. 817, 822 (1974)); see, e.g., Allen

 4   v. Toombs, 827 F.2d 563, 567 (holding that policy prohibiting inmates held in the

 5   Disciplinary Segregation Unit from accessing the sweat lodge was reasonably

 6   related to legitimate concern for prison security). “The First Amendment does not

 7   reach the ‘incidental effects’ of otherwise lawful government programs ‘which may

 8   make it more difficult to practice certain religions but which have no tendency to

 9   coerce individuals into acting contrary to their religious beliefs.’” Piatnitsky v.

10   Stewart, Case No. 3:17-cv-05486-BHS-TLF, 2019 WL 2233342, at *10 (W.D.

11   Wash. Feb. 27, 2019) (citing Lyng v. Northwest Indian Cemetery Protective Ass’n,

12   485 U.S. 439, 450–51 (1988)).

13         In order to establish a § 1983 claim for a violation of First Amendment rights,

14   Marks “must show the defendant[ ] burdened the practice of his religion, by

15   preventing him from engaging in conduct mandated by his faith, without any

16   justification reasonably related to legitimate penological interests.” Freeman v.

17   Arpaio, 125 F.3d 732, 736 (9th Cir. 1997) abrogated on other grounds as recognized

18   in Shakur v. Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008).

19         Defendant Uttecht admits that due to the COVID-19 pandemic, the CRCC

20   limited inmate movement and access to programming, including Native American

21   religious programming. ECF No. 13 at 2. In the First Amended Complaint, Marks



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 4
 1   alleges that Defendant Uttecht violated the right to freedom of religious practice2

 2   “by issuing directives to ban all Native American smudging in the CRCC smudge

 3   pad and sweat lodge.” ECF No. 8 at 4. However, Marks also acknowledges that

 4   these directives were “because of COVID-19.” ECF No. 8 at 4. Thus, Marks has

 5   not pleaded the absence of a legitimate penological interest; rather, he acknowledges

 6   that the directives from Defendant Uttecht were related to the health and safety of

 7   prisoners housed at the CRCC. The Court finds, without hesitation, that protecting

 8   individuals in custody from heightened exposure to a serious, easily communicable

 9   disease, such as COVID-19, is a legitimate penological interest.

10            The Court assesses whether the CRCC’s restrictions on use of the smudge pad

11   and sweat lodge are reasonably related to the legitimate penological interest based

12   on the following four factors: (1) whether there is a valid, rational connection

13   between the prison regulation and the legitimate governmental interest put forward

14   to justify it; (2) whether there are alternative means of exercising the right that

15   remain open to prison inmates; (3) the impact accommodation of the asserted

16   constitutional right will have on the guards and other inmates; and (4) the absence of

17   ready alternatives to the regulation. Turner, 482 U.S. at 89–91. These factors may

18

19   2
         Defendant’s Motion does not challenge the sincerity of Plaintiff’s belief, see ECF
20
     No. 25.
21



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 5
 1   be considered at the pleading stage. See, e.g., Lewis v. Ollison, 571 F. Supp. 2d

 2   1162, 1167, 1172–72 (C.D. Cal. July 14, 2008) (granting motion to dismiss First

 3   Amendment claim where policy restricting quantity of prayer oil was reasonably

 4   related to legitimate penological interests to maintain safety and security).

 5         First, there is a clear, common-sense, connection between limiting the

 6   movement and contact of prisoners, and the CRCC’s objective to protect the inmates

 7   from contracting COVID-19. See Maney v. Brown, No. 6:20-cv-00570-SB, 2020

 8   WL 7364977, at *5 (D. Ore. Dec. 15, 2020) (finding that there exists a clearly

 9   established right for individuals in custody to be free from heightened exposure to a

10   serious, easily communicable disease such as COVID-19); see also Whitmire v.

11   Arizona, 298 F.3d 1134, 1136 (9th Cir. 2002) (citing Frost v. Symington, 197 F.3d

12   348, 357 (9th Cir. 1999) (“A dismissal on the pleadings, without requiring any

13   evidence corroborating that a rational connections exists . . . is appropriate only

14   when a common-sense connection exists between the prison regulation and the

15   asserted, legitimate governmental interest.”).

16         Second, regarding alternative means of exercising the right that remain open

17   to the inmate, Marks alleges that the CRCC staff denied him any alternative chance

18   to smudge in his cell because of a Department of Corrections policy that bans the use

19   of lighters or matches in an individual’s living unit. ECF No. 8 at 3; see Hyde v.

20   Fisher, 203 P.3d 712, 723 (Idaho Ct. App. 2009) (“[T]he risk of fires, either

21   accidental or intentional, and the safety and health concerns for inmates and staff are



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 6
 1   the primary purpose for controlling smoking and ignition devices at [the facility]”).

 2   There is a distinction between a religious practice, such as using the smudge pad,

 3   and a religious commandment, such as not cutting one’s hair. See Henderson v.

 4   Terhune, 379 F.3d 709, 714 (9th Cir. 2004) (finding that the second factor weighed

 5   in the prisoner’s favor where cutting his hair involved a strict religious prohibition

 6   about the sanctity and purity of the body).

 7         Although the Court acknowledges the significance of the practice of smudging

 8   to adherents of Native American faith, “the relevant inquiry under this factor is not

 9   whether the inmate has an alternative means of engaging in a particular religious

10   practice that he or she claims is being affected; rather, we are to determine whether

11   the inmates have been denied all means of religious expression.” Ward v. Walsh, 1

12   F.3d 873, 877 (9th Cir. 1993) (citing O’Lone, 482 U.S. at 351–52). Thus, the denial

13   of an alternative to the specific practice of smudging, as alleged by Marks, is not

14   dispositive as to other alternative means of exercising the right that remained viable

15   during the COVID-19 pandemic.

16         With respect to the third and fourth factors, if the CRCC implemented special

17   accommodations for use of the smudge pad and sweat lodge, the health and safety of

18   guards and other inmates would be implicated, and prison resources would be

19   stretched even further given the need for additional security and sanitation. See also

20   Fowler v. Crawford, 534 F.3d 931, 939 (8th Cir. 2008) cert. denied 556 U.S. 1105

21   (2009) (noting the sweat lodge’s drain on prison security’s manpower over the



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 7
 1   multi-hour duration of the ceremony in dismissing Plaintiff’s claim under RLUIPA);

 2   see also Atwood v. Davis, No. CV 20-00623-PHX-JAT (JZB), 2021 WL 100860, at

 3   *8 (D. Ariz. Jan. 12, 2021) (holding that the plaintiff did not show a likelihood of

 4   success on the merits of RLUIPA claim because suspension of religious visitation at

 5   prison was the least restrictive means of furthering the compelling government

 6   interest in preventing the spread of COVID-19 to prison staff and prisoners).

 7          Upon balancing the four factors, the Court finds that Defendant Uttetch’s

 8   directives restricting the use of the smudge pad and sweat lodge due to COVID-19

 9   are reasonably related to the legitimate penological interest of protecting inmates

10   from contracting COVID-19.

11          Accordingly, Marks has not pleaded enough facts to state a claim to relief

12   given that a common-sense connections exists between the challenged directives and

13   a legitimate penological interest, specifically the health and safety of prisoners

14   housed at the CRCC.

15        B. Qualified Immunity

16          Defendants argue that even if Marks stated a viable constitutional claim,

17   Defendant Uttecht is entitled to qualified immunity because the law is not clearly

18   established as to whether prisons and prison officials may limit inmate access to

19   religious programming in order to prevent the spread of a pandemic. ECF No. 25 at

20   7.

21



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 8
 1         “Qualified immunity balances two important interests—the need to hold

 2   public officials accountable when they exercise power irresponsibly and the need to

 3   shield officials from harassment, distraction, and liability when they perform their

 4   duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). “Because the

 5   premise of qualified immunity is that state officials should not be liable for money

 6   damages absent fair warning that their actions were unconstitutional, the clearly

 7   established law standard ‘requires that the legal principle clearly prohibit the

 8   [defendant’s] conduct in the particular circumstances before him.’” Sandoval v.

 9   County of San Diego, 985 F.3d 657, 674 (9th Cir. 2021) (quoting District of

10   Columbia v. Wesby, 138 S. Ct. 577, 590 (2018)).

11         Although the law is clearly established that prisoners retain First Amendment

12   protections with respect to the free exercise of religion, O’Lone, 482 U.S. at 348,

13   there is no clearly established precedent on the appropriate constitutional response to

14   a novel pandemic, during which prisons and prisons officials were and continue to

15   be tasked with balancing the prisoner’s First Amendment rights with the need to

16   protect individuals in custody from exposure to COVID-19. See Maney, No. 6:20-

17   cv-00570-SB, 2020 WL 7364977, at *5 (“[T]he law is clearly established that

18   individuals in government custody have a constitutional right to be protected against

19   a heightened exposure to serious, easily communicable diseases, and the Court finds

20   that this clearly established right extends to protection from COVID-19.”). “[T]he

21   problems that arise in the day-to-day operation of a corrections facility are not



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 9
 1   susceptible of easy solutions[,]” especially during a novel pandemic. Bell v. Wolfish,

 2   441 U.S. 520, 547 (1979). Accordingly, Defendant Uttecht is entitled to qualified

 3   immunity.

 4         Having found that Plaintiff’s claim under the First Amendment is subject to

 5   dismissal, the Court declines to exercise supplemental jurisdiction over the

 6   remaining state law claim arising under article I, section 11 of the Washington State

 7   Constitution based on the same directives restricting Marks’s use of the smudge pad

 8   and sweat lodge.

 9         Given that Defendant Uttecht is entitled to qualified immunity based upon the

10   particular circumstances of COVID-19, the Court finds that granting Marks leave to

11   amend the First Amended Complaint or an appeal of this Order would be futile.

12   Nonetheless, Marks may file a notice of appeal within 30 days after entry of the

13   judgment or this Order. Since the Court directed service of the First Amended

14   Complaint and directed Defendant Uttecht to file an answer, ECF No. 10, dismissal

15   of the action shall not count against Marks for purposes of the three strikes provision

16   of the Prisoner Litigation Reform Act, see 28 U.S.C. § 1915(g).

17         Accordingly, IT IS HEREBY ORDERED:

18         1.     Defendant’s Motion to Dismiss, ECF No. 25, is GRANTED.

19         2.     Plaintiff’s First Amended Complaint, ECF No. 8, is DISMISSED

20   WITH PREJUDICE.

21



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 10
 1         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 2   Order, enter judgment of dismissal with prejudice, provide copies to counsel and

 3   Plaintiff, and close this case.

 4         DATED July 8, 2021.

 5
                                               s/ Rosanna Malouf Peterson
 6                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 11
